United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4546
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Herman Terrill Baylor

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                            Submitted: October 4, 2017
                             Filed: October 16, 2017
                                  [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and COLLOTON, Circuit Judges.
                       ____________

PER CURIAM.

      Herman Baylor appeals after he pleaded guilty to a felon-in-possession offense
and the District Court1 sentenced him below the advisory United States Sentencing

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
Guidelines range. His counsel has moved for leave to withdraw and has filed a brief
in accordance with Anders v. California, 386 U.S. 738 (1967), arguing that the
District Court applied an incorrect base offense level in its Guidelines calculations,
improperly applied obstruction-of-justice and acceptance-of-responsibility
adjustments, and imposed a substantively unreasonable sentence.

       We conclude that any error by the District Court in determining Baylor’s base
offense level was harmless in light of that court’s statements at sentencing. See
United States v. Henson, 550 F.3d 739, 741 (8th Cir. 2008) (noting that procedural
errors in determining an advisory Guidelines sentencing range are subject to
harmless-error analysis and “that a significant procedural error can be harmless”),
cert. denied, 556 U.S. 1270 (2009). We further conclude that the District Court did
not err in applying the challenged adjustments, see United States v. Calderon-Avila,
322 F.3d 505, 507 (8th Cir. 2003) (per curiam) (standards of review), and did not
impose a substantively unreasonable sentence, see Gall v. United States, 552 U.S. 38,
51 (2007) (discussing substantive reasonableness).

      We have independently reviewed the record in accordance with Penson v.
Ohio, 488 U.S. 75 (1988), and we find no nonfrivolous issues for appeal. We affirm
Baylor’s sentence and grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-